Citation Nr: 0842559	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  04-30 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for hypertension.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel



INTRODUCTION

The veteran had active service from June 1959 to April 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO) 
which, in pertinent part, denied service connection for 
hypertension.  

This case was previously before the Board in March 2006, at 
which time entitlement to service connection for hypertension 
was denied.  That decision was appealed to the United States 
Court of Appeals for Veterans Claims (CAVC).  The record 
contains a Joint Motion for Remand, dated in June 2008, 
wherein the veteran's attorneys and the VA General Counsel 
agreed to request remand of the veteran's claim.  In June 
2008, a CAVC order was issued, remanding the veteran's claim 
for reasons which will be further explained herein.

The Board notes the March 2006 Board decision also denied 
entitlement to service connection for a bilateral knee 
disorder, claimed as secondary to a low back disability.  
Although the veteran appealed this issue to the CAVC, the 
June 2008 Joint Motion reflects the veteran abandoned his 
appeal as to that issue.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on part of the 
veteran.  


REMAND

The June 2008 Joint Motion indicates that a remand is 
required in this case for compliance with the statutory duty 
to assist.  Specifically, the Joint Motion noted that VA has 
a duty to assist the veteran in attempting to obtain medical 
records noted as potentially relevant to the veteran's claim, 
and concluded that VA did not satisfy its duty when it did 
not attempt to obtain private medical records from multiple 
physicians and hospitals identified in the veteran's medical 
records, as sources whose records may obtain information 
pertinent to the veteran's claim for hypertension.  

The Joint Motion specifically lists physicians and hospitals 
as sources which may have information pertinent to the 
veteran's claim, as noted in paragraph 1.a., below.  The 
Joint Motion also noted the veteran may have been treated at 
a VA Medical Center (VAMC) in Shreveport, LA.  Accordingly, 
on remand the Board will request that the RO seek to obtain 
those records.

For the foregoing reasons, the Board concludes that this case 
must be remanded to the RO in accordance with due process 
concerns, and in order to undertake additional evidentiary 
development, as indicated in the CAVC remand.

1.	Request that the veteran identify all VA 
and non-VA medical care providers from whom 
he has received treatment for hypertension 
since he was discharged from service.  The 
veteran should be advised to submit records 
of any such treatment or provide all 
details needed to obtain this evidence and 
complete any necessary release forms.  

a.	The record reflects that the following 
physicians and hospitals may have 
records which contain information 
pertinent to the veteran's claim: B.L. 
Smith, M.D.; Hospital in the Pines, 
Lone Star, Texas; C.W. Armstead, M.D.; 
B. Inman, M.D.; P. J. Hecht, M.D.; 
R.L. Troop, M.D.; W. Montgomery, M.D.; 
and H.A. Punzi, M.D.  The record also 
reflects the veteran may have been 
treated at the VAMC in Shreveport, LA.  

b.	These records, along with any 
additional records identified by the 
veteran, should be obtained and 
associated with the claims.  All 
negative attempts and/or responses 
should be fully documented in the 
claims file.  

2.	Thereafter, any additional evidentiary 
development deemed necessary should be 
conducted and the issue on appeal should be 
readjudicated.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
informed.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

